UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW .IERSEY
PAUL WILLIAMS, : Civil Action No. 18-9033 (MAS)
Petitioner,
MEMORANDUM AND ORDER
v.
STEVEN JOHNSON, et al.,
Respondents.

 

SHIPP, District ,!udge

This matter comes before the Court on Respondents’ unopposed Motion to Seal documents
(“Motion”) (ECF No. 9), as part of their opposition to Petitioner Paul William’s (“Petitioner”) 28
U.S.C. § 2254 petition For the reasons stated herein, the Motion is granted

“It is well-settled that there exists, in both criminal and civil cases, a common law public
right of access to judicial proceedings and records.” 111 re C`endant C()rp,, 260 F.3d 183, 192 (3d
Cir. 2001) (citation omitted). When a party files a motion to seal, the party must demonstrate that
“good cause” exists for protection of the material at issue. EEOC v. Kmnos Inc., 620 F.3d 287,
302 (3d Cir. 2010) (citing Pansy v. Bc)rottglt ofSrroudsburg, 23 F.3d 772, 785-86 (3d Cir. 1994)).
“Good cause is established on a showing that disclosure will work a clearly defined and serious
injury to the party seeking closure. The injury must be shown with specificity.” Pctnsy, 23 F.3d
at 786 (quoting Publicker Irtdus., Inc. v. Cohen, 733 F.2d 1059, 10',71 (3d Cir. 1984)). The party
seeking the order has the burden of demonstrating that there is good cause to seal the document

Id. at 786-87.

Local Civil Ru]e 5.3(c)(3) requires that a motion to seal describe with particularity:

(a) the nature of the materials or proceedings at issue; (b) the
legitimate private or public interest which warrant the relief sought;
(c) the clearly defined and serious injury that Would result if the
relief sought is not granted; (d) why a less restrictive alternative to
the relief sought is not available; (e) any prior order sealing the same
materials in the pending action; and (t) the identity of any party or
nonparty known to be objecting to the sealing requestl
In this case, the documents Respondents seek to seal are: (l) Petitioner"s pre-parole
medical report; (2) certain Jersey City Police Department reports; (3) a New Jersey State Parole
Board Major Crimes Summary; and (4) a mental health evaluation of Petitioner. (Deci. in Supp.
of Mot. ‘][ 5, ECF No. 9-1.) Respondents explain that “N.J.A.C. lOA:22-2.7(d) prohibits disclosure
of an inmate’s mental health records to that inmate, largely because of the risk of retaliation against
the evaluator.” (Id. ‘][ 6.) Regarding the remaining documents, Respondents assert that Petitioner’s
privacy interest will be “irreparably violated” should those documents be made public. (Ia’. ‘][ 7.)
Those documents include information on Petitioner’s crime, his past juvenile and criminal history,
as well as personal medical records. (Ia'.)
The Court first notes that medical records have long been recognized as confidential. See
Doe v. Delie, 257 F.3d 309, 315 (3d Cir. 2001) (“We have long recognized the right to privacy in
one’s medical information . . .”). Moreover, the confidentiality of medical records is protected
under the Health Insurance Portability and Accountability Act (“HIPAA"). See Bertolottt` v.
AittoZone, Inc., 132 F. Supp. 3d 590, 609-10 (D.N.J. 2015). The Court finds it appropriate to seal
Petitioner’s medical report and mental health evaluation
The Court has reviewed the remaining documents which contain information related to
Petitioner’s juvenile history, as well as detailed information related to Petitioner’s crime, which

includes private information of witnesses who gave statements to the police. The Court finds it

appropriate to seal these documents Accordingly, the Court grants Respondents’ Motion to Seal.

y m"/ z 5
IT IS on this jj day of _ 2019,

ORDERED that the Motion to Seal (ECF No. 9) is hereby GRANTED;
()RDERED that ECF No. 10 (Cral~Cra53) shall bc filed under seal; and it is further

ORDERED that the Clerk shall serve this Order on Petitioner by regular U.S. mail.

l l
MchAEL A. SHIPP
UNITED SrATEs DrsTRlCT JUDGE

